DETAILED ACTION
                              Response to Amendment
-	The reply filed 02/19/2021, has been entered. Claims 1-12 pending in the application. 
-	Examiner withdraws double patenting rejections due to Terminal Disclaimer filed and accepted by the office. 
                                               Allowable Subject Matter 
Claims 1-12 are allowed. The following is an Examiner's statement of reasons for allowance: 	
As per claim 1:
The foregoing limitations are not found in the prior arts of record. Particularly, none of the prior arts of record teach nor fairly suggest, “attaching a flip bit to the write data; encoding the write data and the flip bit to generate a plurality of parity bits based on the ECC algorithm by an ECC encoder and attaching the write data and the flip bit to the plurality of parity bits to generate a new codeword;  10flipping the new codeword based on a number of bits among selected bits required to be changed from the existing codeword to the new codeword; and writing one of the new codeword and the flipped new codeword to the write address”. Consequently, claim 1 is allowed over the prior arts. 
            Independent claim 8 includes similar limitations of independent claim 1, therefore is allowed for similar reasons. 
            Dependent claims depend from allowable independent claims and inherently include limitations therein, therefore are allowed as well.                                         


                                      Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112